Citation Nr: 1711701	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disease due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of herbicide exposure and/or contaminated water at Camp Lejeune.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of herbicide exposure and/or contaminated water at Camp Lejeune.  

4.  Entitlement to service connection for headaches, to include as a result of herbicide exposure and/or contaminated water at Camp Lejeune.  

5. Entitlement to a total disability rating based upon individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in a March 2011 rating decision, service connection for heart disease was denied.  The Veteran submitted additional medical evidence in September 2011, and the issue was readjudicated in a February 2012 rating decision.  The Board construes the Veteran's May 2012 submission referencing a heart condition and noting that, "If any of the issues that I present in this statement were considered in a decision in the past 12 months please accept this document as my notice of disagreement rather than a request to reopen and reconsider," as a notice of disagreement (NOD) with the denial of service connection for heart disease in the February 2012 rating decision.  As such, the issue of entitlement to service connection for heart disease stems from the February 2012 rating decision.  

As to the issue of representation in this case, in April 2012, the Veteran signed a VA Form 21-22a in favor of Nancy Lavranchuk, Agent, Alpha Veterans Disability Advocates.  During the course of the appeal, in December 2014, the representative withdrew and revoked the power of attorney.  This was a clear action and it is accepted by the Board.  At some points, it appears that the representative continued to assist the Veteran.  Thus, in November 2016, the Board sent the Veteran a letter requesting clarification of the representative issue.  He was told to submit a new power of attorney if he wished to have representation.  The Veteran was informed that, if no action was taken, the Board would assume that he wished to represent himself.  No response was submitted.  Accordingly, the Board finds that, at the time of this decision, the Veteran is self represented.  Should he wish to again appoint a representative, he should submit another signed power of attorney.

The decision below addresses the heart disease issue.  The remaining claims are addressed in the remand section following the decision.


FINDING OF FACT

The Veteran served in Vietnam and has a current diagnosis of coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Veterans exposed to Agent Orange or other listed herbicides in service are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  For VA purposes, ischemic heart disease associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease and coronary bypass surgery.  38 C.F.R. § 3.309 (e).  Presumed exposure to an herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

II.  Analysis

The Veteran seeks service connection for heart disease.  He maintains that his coronary artery disease is a result of exposure to herbicides during service in Vietnam.  

The Veteran's service personnel records reflect service in Vietnam from May 1968 to May 1969.  His DD FORM 214 shows his awards and decorations include a Republic of Vietnam Cross of Gallantry w/Palm and Frame, and a Vietnam Campaign Medal w/Device.  The Board finds that service in Vietnam during the relevant period is established.  Therefore, the Veteran is presumed to have been exposed to herbicide agents, such as Agent Orange, as there is no affirmative evidence to the contrary.

In addition, private medical records from the Veteran's cardiology physician reflect a diagnosis of coronary artery disease.  Evidence of a silent inferoposterior myocardial infarction with superimposed cardiomyopathy was reported on clinical testing.  Additionally, a March 2017 VA examination report shows a diagnosis of coronary artery disease.  Coronary artery disease is specifically listed as a type of ischemic heart disease.  See 38 C.F.R. § 3.309(e).

The evidence establishes a diagnosis of an ischemic heart disease and the Veteran is presumed to have been exposed to an herbicide agent during service in Vietnam during the requisite time period.  Accordingly, the Veteran is entitled to service connection for coronary artery disease on a presumptive basis as due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  


ORDER

Service connection for coronary artery disease is granted.  


REMAND

The Veteran seeks service connection for headaches and peripheral neuropathy of the upper and lower extremities, to include as a result of presumed exposure to herbicides during service in Vietnam and/or contaminated water while stationed at Camp Lejeune.  

In addition to presumptive service connection due to herbicide exposure as addressed above, there is a presumption of service connection for diseases associated with exposure to contaminants in the water supply at Camp Lejeune.  See 38 C.F.R. § 3.307(a)(7).  Service personnel records show that the Veteran had the requisite amount of service during the appropriate time period for the presumption of exposure to contaminants to apply.  Currently, his appeal does not include a claim for a listed disease for which presumptive service connection is applies.  See 38 C.F.R. § 3.309(f).  However, direct service connection is still a possible theory of entitlement as the presumed exposure constitutes an in-service injury.  See 38 C.F.R. § 3.307(a)(7)(iv).

The Veteran has at least recurrent symptoms of the remaining three claimed disabilities.  In that respect, a January 2009 VA neurology consultation record notes subjective sensory neuropathy.  In addition, and although an August 2014 Agent Orange Peripheral Neuropathy Checklist indicates that peripheral neuropathy was not identified, a July 2013 VA peripheral nerves examination report reflects peripheral neuropathy of the upper and lower extremities.  Further, a private treatment record reflects clinical testing due to headaches.  

An opinion regarding any potential etiological relationship between the exposure and peripheral neuropathy and/or headaches does not appear to be associated with the claims file.  The Veteran is entitled to an examination and medical opinion regarding any potential etiological relationship between the exposure and his conditions.  As such, he should be afforded VA examinations in that respect.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

There is some question as to whether the TDIU claim is still on appeal as the Veteran was awarded a 100 percent rating for posttraumatic stress disorder (PTSD) effective May 10, 2012.  The Board will continue to list TDIU as an issue on appeal.  The claim is inextricably intertwined with the remanded claims relating to service connection and now service connection for coronary artery disease is in effect.  Therefore, the TDIU claim will also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since August 2014.  

2.  After completion of the above, schedule the Veteran for a VA peripheral neuropathy examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The VA examiner should determine whether the Veteran has any current peripheral neuropathy disorder of the upper or lower extremities.  If so, it should be discussed why the peripheral neuropathy is or is not "early-onset peripheral neuropathy."

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed peripheral neuropathy of the upper or lower extremities is etiologically related to service, to include his presumed herbicide exposure (e.g., Agent Orange), and/or contaminated water (e.g., TCE, PCE, etc.) at Camp Lejeune.  

A complete rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA headaches examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that headaches are related to his active service, to include his presumed herbicide exposure (e.g., Agent Orange), and/or contaminated water (e.g., TCE, PCE, etc.) at Camp Lejeune.  

A complete rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


